DETAILED ACTION
Claims 1-20 are pending for consideration following applicant’s amendment filed 2/10/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwarde (US Patent 3249117).
Regarding Claim 17, when making and using the device of Edwarde, Edwarde necessarily discloses a method for assembling a valve, comprising: removing a fluid end 26 (end member 26 is necessarily removed when a gate element is replaced as described in col. 1, lines 27-30, 39-46 and col. 3, lines 46-55), from an opening 22 12; removing one or more valve components (the old gate 40) from an interior portion of the valve body 12, the one or more valve components being removed through the opening (as the valve element is removed in the reverse order from which it is installed; col. 3, lines 46-55); installing one or more new valve components (new gate 40) into the interior portion of the valve body, through the opening 22; and non-threadingly coupling the fluid end 26 to the opening (end member 26 is seen as “non-threadingly” coupled to the opening because element 26 itself does not include any threads; this limitation is not seen to preclude additional threaded elements in the assembly and instead is seen to only limit the structure of the fluid end).
Regarding Claim 19, Edwarde further discloses the one or more valve components 40 is a valve member (valve gate member), the method further comprising: aligning the valve member 40 with a valve member guide (valve seat ring 50 is seen to be readable as a valve member guide because the valve member slides along the ring).
Regarding Claim 20, Edwarde further discloses the one or move valve components is a valve stem (for the purpose of this claim, male coupling element 41 of Edwarde is seen to be readable as a “valve stem” because it forms a rod-like structure extending from the valve member; this member is inserted through the opening as shown in Figure 4), the method further comprising: aligning the valve stem with a bore extending through a top portion of the valve body (i.e. in the position shown in Figures 1 and 2), the bore being substantially perpendicular to the opening (as best shown in Figure 2); and axially translating the valve stem through the bore, in a direction .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwarde (US Patent 3249117) in view of either Guldener et al. (US Patent 4059250) or Giacomini (US Patent Application 2001/0027817).
Regarding Claims 17, 19 and 20, Edwarde is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that Edwarde is not seen as disclosing “non-threadingly” coupling the fluid end to the opening, Guldener teaches a valve body assembly and further teaches a fluid end 8 installed in a 1; the fluid end 8 non-threadingly coupled to an opening in the valve body 1 (8 is positively coupled with 1 using lugs 24, these lugs at least hold the fluid end 8 in place within the body 1; additionally, the fluid end itself is not threaded and therefore it is necessarily “non-threadingly” coupled with the opening the valve body 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the fluid end includes circumferentially spaced lugs inserted into circumferentially spaced body slots as taught by Guldener for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling.
Alternatively, Giacomini teaches (Figures 14-19 especially) a fluid coupling includes non-threadingly coupling a first, male fluid component 50 with a second, female component 51 (via the bayonet connection shown at 53A and 54A in Figure 16).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Edwarde such that the connection of the male fluid end with the female port of the valve body utilizes a bayonet connection as taught by Giacomini for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling (as taught by Giacomini, seal achieved via ring 57).
Regarding Claim 1, Edwarde discloses a valve assembly, comprising: a valve body 12 having a stem bore (bore between walls 14 and 15 as shown in Figure 2 for stem 42) extending along a stem axis (the bore extends along the axis of stem 42 as shown in Figures 1 and 2) and a flow bore 20 extending along a valve body axis (horizontal axis through 20 as shown in Figure 2), the stem axis and the flow bore being 26 adapted to non-threadingly couple to the valve body at an opening 22 (as described with respect to claim 17 above, the fluid end itself is not threaded and therefore the fluid end is seen to be “non-threadingly” coupled to the valve body), the opening 22 being in a side of the valve body and substantially aligned with the valve body axis (as shown in Figure 2), the fluid end 26 being translatable along the valve body axis between a coupled position (as shown in Figure 2) and a decoupled position (a position with screws 29 removed and the end 26 slid axially out of the flow bore); and one or more valve internal components (gate 40), installed through the opening when the fluid end 26 is in the decoupled position (as shown in Figure 4).
Edwarde does not disclose the fluid end having a plurality of fluid end lugs, extending radially outward from the valve body axis and arranged circumferentially about the fluid end, the plurality of fluid end lugs separated by respective gaps of a plurality of gaps; wherein the plurality of fluid end lugs axially move through a plurality of valve body slots as the fluid end is moved along the valve body axis, and the fluid end is rotatably placed into the coupled position after moving through the plurality of valve body slots.
Guldener teaches a valve body assembly and further teaches a fluid end 8 installed in a valve body 1; the fluid end 8 adapted to non-threadingly couple to an opening in the valve body 1 (8 is positively coupled with 1 using lugs 24, these lugs at least hold the fluid end 8 in place within the body 1; additionally, the fluid end itself is not threaded and therefore it is necessarily “non-threadingly” coupled with the opening the valve body 1), the fluid end 8 having a plurality of fluid end lugs 24, extending radially 24 extend radially outward as shown in Figures 1 and 4 especially) and arranged circumferentially about the fluid end (as shown in Figure 4 the lugs 24 are provided around the circumference of fluid end 8), the plurality of fluid end lugs 24 separated by respective gaps of a plurality of gaps (circumferential gaps between adjacent lugs 24); wherein the plurality of fluid end lugs 24 axially move through a plurality of valve body slots (recesses 27 in the valve body 1) as the fluid end 8 is moved along the valve body axis (the fluid end transitions from a decoupled position to an intermediate position in the same manner as achieved by applicant), and the fluid end 8 is rotatably placed into the coupled position after moving through the plurality of valve body slots (ring 8 is “turned” to the assembled state; col. 3, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the fluid end includes circumferentially spaced lugs inserted into circumferentially spaced body slots as taught by Guldener for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling.
Alternatively, Giacomini teaches (Figures 14-19 especially) a fluid coupling includes non-threadingly coupling a first, male fluid component 50 with a second, female component 51 (via the bayonet connection shown at 53A and 54A in Figure 16); the male component 50 having a plurality of fluid end lugs 53A, extending radially outward from a central axis (best shown in Figure 16) and arranged circumferentially about the male component (as shown in Figure 16 the lugs 53A are provided around the circumference of 50), the plurality of fluid end lugs 53A separated by respective gaps of a plurality of gaps (circumferential gaps between the lugs 53A); wherein the plurality of 53A axially move through a plurality of female component slots (recesses between lugs 54A in the female component 51) as the male component 50 is moved along a central axis (50 is inserted axially prior to be rotated), and the male component 50 is rotatably placed into the coupled position after moving through the plurality of female component slots (this is the movement inherent in a “bayonet” coupling taught by Giacomini).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the connection of the male fluid end with the female port of the valve body utilizes a bayonet connection as taught by Giacomini for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling (as taught by Giacomini, seal achieved via ring 57).
Regarding Claim 3, Edwarde further discloses the one or more valve internal components (gate 40) comprises a valve member 40, further comprising: a valve guide member (at least ring 50 is seen to be readable as a valve guide member because the valve member slides along the ring), arranged within a chamber (as shown in Figure 2). 
Regarding Claim 4, Edwarde is seen as further disclosing the valve guide member further comprises: a first guide body 50; and a second guide body 51.
Regarding Claim 5, Edwarde is seen as further disclosing the valve guide member (including 50 and 51 as described with respect to claim 4 above) further comprises: a guide passage being a recess formed in the valve body (the space between 50 and 51 is seen to form a recess and is within the valve body).  In an alternative interpretation, the recess formed between 14 and 15 at the lower ends 19) is seen to provide at least some guiding of the valve member because the valve member is restrained within this recess.
Regarding Claim 6, Edwarde further discloses an opening diameter (of opening 22) is greater than a length of the one or more internal components (the opening diameter of 22 is larger than a length of at least seat ring 51).
Regarding Claim 7, Edwarde further discloses the one or more internal components (gate 40) comprise a valve member, a valve stem, a valve seat, or a combination thereof (gate 40 is a valve member).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwarde (US Patent 3249117) in view of either Guldener et al. (US Patent 4059250) or Giacomini (US Patent Application 2001/0027817) as applied to claim 1 above, and further in view of Baker (US Patent 5377955).
Regarding Claim 2, Edwarde is silent on the particular actuator and therefore does not disclose an actuator adapted to drive movement of the one or more valve internal components between an open position and a closed position.  Additionally, Edwarde teaches the valve body (including 14 and 15) formed of an integral structure extending upwardly in Figure 2 to form what is conventionally a bonnet and therefore does not disclose a bonnet coupled to the actuator, the bonnet being coupled to the valve body while the one or more internal components are installed through the opening.
Baker teaches a gate valve and further teaches an actuator (handwheel 74) adapted to drive movement of one or more valve internal components (gate 14) between an open position and a closed position (via the positioning of flow opening 44 20 coupled to the actuator (via stem 72), the bonnet 20 capable of being coupled to a valve body 12 while the stem 72 is inserted into the valve body.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the stem includes a handwheel actuator as taught by Baker for the purpose of providing a mechanism for actuating the valve which does not require additional power.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the uppermost end of the valve body is a removable bonnet with an opening at the upper end thereof for insertion of the stem as taught by Baker for the purpose of providing an arrangement which allows for replacement of just the upper end of the valve body in the event that it becomes damaged.  Therefore, in the proposed modification of Edwarde in view of Baker, the bonnet is capable of being coupled to the valve body (via studs 69 as taught by Baker) while the one or more internal components (gate of Edwarde as described above) are installed through the opening (22 of Edwarde as described above).
Claims 8, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwarde (US Patent 3249117) in view of Baker (US Patent 5377955).
Regarding Claim 8, Edwarde discloses a valve assembly, comprising: a valve body 12 having a flow bore 20 extending along a valve body axis (horizontal axis through 20 as shown in Figure 2) from a first end to a second end (left and right ends as 22 adapted to receive a fluid end (fluid end member 26) to non-threadingly couple within the opening (end member 26 is seen as “non-threadingly” coupled within the opening because element 26 itself does not include any threads; this limitation is not seen to preclude additional threaded elements in the assembly and instead is seen to only limit the structure of the fluid end), the opening having an opening diameter (of opening 22) sized to enable at least one of a valve member, a valve stem, or a valve seat to be installed through the opening (at least valve member 40 is able to be installed through the opening as shown in Figure 4). 
Edwarde is silent on the particular actuator and therefore does not disclose an actuator adapted to drive movement of a valve member between an open position and a closed position.  Additionally, Edwarde teaches the valve body (including 14 and 15) formed of an integral structure extending upwardly in Figure 2 to form what is conventionally a bonnet and therefore does not disclose a bonnet coupled to the actuator, the bonnet being coupled to the valve body at a top location, the bonnet being coupled to the valve body while at least one of the valve member, the valve stem, or the valve seat is installed through the opening.
Baker teaches a gate valve and further teaches an actuator (handwheel 74) adapted to drive movement of a valve member (gate 14) between an open position and a closed position (via the positioning of flow opening 44 relative to the valve body); a bonnet 20 coupled to the actuator (via stem 72), the bonnet 20 being coupled to a valve body 12 at a top location (as best shown in Figure 2), the bonnet 20 capable of being coupled to a valve body 12 while the stem 72
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the stem includes a handwheel actuator as taught by Baker for the purpose of providing a mechanism for actuating the valve which does not require additional power.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the uppermost end of the valve body is a removable bonnet with an opening at the upper end thereof for insertion of the stem as taught by Baker for the purpose of providing an arrangement which allows for replacement of just the upper end of the valve body in the event that it becomes damaged.  Therefore, in the proposed modification of Edwarde in view of Baker, the bonnet is capable of being coupled to the valve body (via studs 69 as taught by Baker) while the valve member (gate of Edwarde as described above) is installed through the opening (22 of Edwarde as described above).
Regarding Claim 10, Edwarde is seen as further disclosing the opening diameter (of opening 22) is greater than at least one of valve member length or a stem length (the opening diameter of 22 is seen to be larger than the “length” of the valve member in the lateral direction as shown in Figure 2, as evidenced from Figure 4 in which the valve member is able to fit through the opening in the direction into and out of the page).
Regarding Claim 11, Edwarde is seen as further disclosing the opening diameter (of opening 22) is less than at least one of a valve member length or a stem length (the opening diameter of 22 is seen to be less than the “length” of the valve member in the vertical direction as shown in Figure 2, as evidenced from Figure 4 in which the valve member is tipped in the lateral direction to fit through the opening), the valve member or 
Regarding Claim 12, Edwarde further discloses a valve member guide (at least ring 50 is seen to be readable as a valve guide member because the valve member slides along the ring) blocking movement of the valve member in at least one direction (in the lateral direction as shown in Figure 2).
Regarding Claim 13, Edwarde further discloses the valve member guide 50 is at least one of coupled to the valve body or integrally formed in the valve body (50 is coupled to the valve body as shown in Figure 2).
Regarding Claim 14, Edwarde in view of Baker further discloses the valve stem (for the purpose of this claim, male coupling element 41 of Edwarde is seen to be readable as a “valve stem” because it forms a rod-like structure extending from the valve member), after being installed through the opening (as shown in Figure 4), is positioned such that a first portion of the valve stem (the upper portion), coupled to the actuator (in the manner taught by Baker as described above), is moved in a vertical direction. substantially perpendicular to the valve body axis (to open and close the fluid passage through the valve body).
Regarding Claim 15, Edwarde does not disclose a second bonnet, coupled to a bottom of the valve body, opposite the bonnet.
Baker further teaches a second bonnet (the portion of the valve body defining chamber 34 is seen to be readable as a second bonnet because it extends outwardly from the main portion of the valve body; the limitation of a bonnet does not require a 20 (as shown in Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde to include a second bonnet as taught by Baker for the purpose of providing an alternative configuration which allows the lower portion of the gate to move past the flow bore, thereby defining an alternative arrangement for opening and closing the flow passage.
Regarding Claim 18, Edwarde teaches the valve body (including 14 and 15) formed of an integral structure extending upwardly in Figure 2 to form what is conventionally a bonnet and therefore does not disclose installing a bonnet on a top portion of the valve body, the bonnet being coupled to the valve body when the one or more valve components are removed.
Baker teaches a gate valve and further teaches a bonnet 20 installed on a top portion of a valve body 12 (as best shown in Figure 2), the bonnet 20 capable of being coupled to the valve body 12 while the stem 72 is removed.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Edwarde such that the uppermost end of the valve body is a removable bonnet with an opening at the upper end thereof for insertion of the stem as taught by Baker for the purpose of providing an arrangement which allows for replacement of just the upper end of the valve body in the event that it becomes damaged.  Therefore, in the proposed modification of Edwarde in view of Baker, the bonnet is seen as being coupled to the valve body when the gate 40 14 and 15 of Edwarde remain coupled to the rest of the valve body when the gate 40 is removed.
Claims 8-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwarde (US Patent 3249117) in view of Baker (US Patent 5377955) and further in view of either Guldener et al. (US Patent 4059250) or Giacomini (US Patent Application 2001/0027817).
Regarding Claims 8, 10-15 and 18, Edwarde in view of Baker is seen as disclosing all of the elements of these claims as described above.
Alternatively, in the event that Edwarde is not seen as disclosing the fluid end to “non-threadingly” couple within the opening, Guldener teaches a valve body assembly and further teaches a fluid end 8 installed in a valve body 1; the fluid end 8 non-threadingly coupled to an opening in the valve body 1 (8 is positively coupled with 1 using lugs 24, these lugs at least hold the fluid end 8 in place within the body 1; additionally, the fluid end itself is not threaded and therefore it is necessarily “non-threadingly” coupled with the opening the valve body 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Edwarde such that the fluid end includes circumferentially spaced lugs inserted into circumferentially spaced body slots as taught by Guldener for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling.
Alternatively, Giacomini teaches (Figures 14-19 especially) a fluid coupling includes non-threadingly coupling a first, male fluid component 50 with a second, female component 51 (via the bayonet connection shown at 53A and 54A
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Edwarde such that the connection of the male fluid end with the female port of the valve body utilizes a bayonet connection as taught by Giacomini for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling (as taught by Giacomini, seal achieved via ring 57).
Regarding Claim 9, Edwarde does not disclose a plurality of valve body lugs extending radially inward toward the valve body axis, the plurality of valve body lugs each having a valve body lug circumferential length less than an outer circumference of the valve body, wherein each valve body lug is separated from an adjacent valve body lug by a space; and a plurality of fluid end lugs extending radially outward from the valve body axis, the plurality of fluid end lugs each having a first end lug circumferential length less than an outer circumference of the fluid end, wherein each fluid end lug is separated from an adjacent fluid end lug by a gap; wherein the fluid end is adapted to couple to the valve body by aligning the plurality of valve body lugs with respective gaps and axially translating the fluid end such that the fluid end lugs are arranged within a slot formed in the valve body.
Guldener teaches a valve body assembly and further teaches a fluid end 8 installed in a valve body 1; a plurality of valve body lugs (lip 28 forms a plurality of valve body lugs separated by recesses 27) extending radially inward toward the valve body axis (“inwardly projecting lip”), the plurality of valve body lugs each having a valve body lug circumferential length less than an outer circumference of the valve body (the lugs are separated by the recesses 27 and therefore inherently have a circumferential length 27 as described above); and a plurality of fluid end lugs 24 extending radially outward from the valve body axis (lugs 24 extend radially outward as shown in Figures 1 and 4 especially), the plurality of fluid end lugs each having a first end lug circumferential length less than an outer circumference of the fluid end (as best shown in Figures 3 and 4), wherein each fluid end lug is separated from an adjacent fluid end lug by a gap (spaces between lugs 24 as shown in Figures 3 and 4 especially); wherein the fluid end 8 is adapted to couple to the valve body 1 by aligning the plurality of valve body lugs with respective gaps and axially translating the fluid end such that the fluid end lugs are arranged within a slot 26 formed in the valve body.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the fluid end includes circumferentially spaced lugs inserted into circumferentially spaced body slots as taught by Guldener for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling.
Alternatively, Giacomini teaches (Figures 14-19 especially) a fluid coupling includes non-threadingly coupling a first, male fluid component 50 with a second, female component 51 (via the bayonet connection shown at 53A and 54A in Figure 16); the female component including a plurality of female component lugs 54A extending radially inward toward the female component axis (the axial ends of 54A extend radially inward as shown in Figures 15 and 16), the plurality of female component lugs each having a female component lug circumferential length less than an outer circumference of the 53A extending radially outward from the male component axis (as shown in Figure 16 especially), the plurality of fluid end lugs each having a first end lug circumferential length less than an outer circumference of the fluid end (as best shown in Figure 16), wherein each fluid end lug is separated from an adjacent fluid end lug by a gap (spaces between lugs 53A as shown in Figure 16 especially); wherein the male component 50 is adapted to couple to the female component 51 by aligning the plurality of female component lugs with respective gaps and axially translating the male component such that the fluid end lugs are arranged within a slot formed in the female component (this alignment and movement is inherent in a bayonet style coupling as taught by Giacomini).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the connection of the male fluid end with the female port of the valve body utilizes a bayonet connection as taught by Giacomini for the purpose of utilizing an alternative connection arrangement known in the art for providing a sealed fluid coupling (as taught by Giacomini, seal achieved via ring 57).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Edwarde (US Patent 3249117) in view of Baker (US Patent 5377955) or Edwarde (US Patent 3249117) in view of Baker (US Patent 5377955) and further in view of either Guldener et al. (US Patent 4059250) or Giacomini (US Patent Application  as applied to claim 15 above, and further in view of Linder (US Patent 4281819).
Regarding Claim 16, Edwarde in view of Baker does not specifically disclose the valve assembly is a balanced stem valve.
Linder teaches a gate valve and further teaches the valve assembly is a balanced stem valve (abstract).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Edwarde such that the valve assembly is a balanced stem valve as taught by Linder for the purpose of eliminating the need to generate a large torque to operate the valve (as taught by Linder; col. 1, lines 32-40).
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.  Applicant argues that Edwarde fails to teach the fluid end “non-threadingly” coupled to the opening of the valve body as recited in claims 1, 8, and 17.  Specifically, applicant argues that Edwarde teaches the use of fasteners 29 to couple the fluid end 26 with the opening 22 and therefore Edwarde fails to teach the fluid end “non-threadingly” coupled with the opening.  However, these arguments are not persuasive because the fluid end itself of Edwarde is not threaded.  One of ordinary skill in the art would recognize that “non-threadingly” as claimed refers to the fluid end not having a threaded portion.  Therefore, applicant’s arguments are not commensurate with the scope of the claims because the claims do not preclude additional threaded elements in the assembly and instead these claim limitations are seen to only limit the 8 does not include any threads and therefore is seen as “non-threadingly” coupled within the opening as claimed.  Furthermore, the lugs of Guldener provide at least some coupling even without the additional nut 11 assembled.
However, in the event that the claim must be read more narrowly to preclude an additional threaded fastener, alternative rejections are provided in view of Giacomini.  As described above, Giacomini teaches a bayonet style coupling which does not include any threaded components at the coupling between members 50 and 51.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753